Case 5:21-cv-11618-JEL-APP ECF No. 12, PageID.326 Filed 09/01/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

OWEN ARENT, Individually and on            Civ. No. 5:21-11618-JEL-APP
Behalf of All Others Similarly
Situated,                                  Hon. Judith E. Levy

                      Plaintiff,           Magistrate Judge Anthony P.
               v.                          Patti

ROCKET COMPANIES, INC., JAY
D. FARNER, JULIE R. BOOTH,
ROBERT DEAN WALTERS, and
DANIEL GILBERT,
                      Defendants.



                    APPEARANCE OF JULIA A. MALKINA
            PLEASE TAKE NOTICE that Julia A. Malkina of the law firm of

Sullivan & Cromwell LLP has this day entered her appearance as counsel of record

for Defendants Rocket Companies, Inc., Jay D. Farner, Julie R. Booth, Robert Dean

Walters, and Daniel Gilbert.
Case 5:21-cv-11618-JEL-APP ECF No. 12, PageID.327 Filed 09/01/21 Page 2 of 3




                                      Respectfully submitted,

                                      /s/ Julia A. Malkina
                                      Julia A. Malkina
                                      SULLIVAN & CROMWELL LLP
                                      125 Broad Street
                                      New York, New York 10004
                                      Telephone: (212) 558-4000
                                      Facsimile: (212) 588-3588
                                      malkinaj@sullcrom.com

                                      Attorney for Defendants Rocket
                                      Companies, Inc., Jay D. Farner, Julie
                                      R. Booth, Robert Dean Walters, and
                                      Daniel Gilbert
Dated: September 1, 2021




                                    -2-
Case 5:21-cv-11618-JEL-APP ECF No. 12, PageID.328 Filed 09/01/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

       Julia A. Malkina certifies that on September 1, 2021, a true and correct copy
of the foregoing was electronically filed with the Clerk of the Court using the ECF
system, which will send notification of such filing to all attorneys of record herein
at their respective addresses.

                                                        /s/ Julia A. Malkina
                                                        Julia A. Malkina




                                         -3-
